Syllabus by
ROBINSON, J.
MUNICIPALITIES
(360 C2) The sovereignty of the state in respect to its courts extends over all the state, including municipalities, whether gpverned by charter or general laws.
STATE
(540 P2) None of the various provisions of Article XVIII of the Constitution of Ohio are effective to abridge the sovereignity of the state over municipalities in respect to its courts.
COURTS
(180 C3) The legislature has the exclusive power to create courts inferior to the Courts of Appeals.
The power to create a court carries with it the power to define its jurisdiction and to provide for its maintenance.
*110(180 M5) The imposing of the burden of housing the courts created for the jurisdiction of a designated political subdivision upon such subdivision, is in accordance with the practice of the state from its inception, is an equitable distribution of the burdens of state government among the political subdivisions of the state and violates no provision of the Constitution of the state.
Where the legislature confers upon a court certain minor extraterritorial jurisdiction and the state contributes substantially toward the maintenance of such court, the requirement that the political subdivisions, of the jurisdiction of the court, house such court does not amount to an imposition upon such political subdivision of a burden that ought to be, borne by the state at large, where the expense of such extraterritorial jurisdiction is not out of proportion to such contribution.
Marshall, C J, Kinkade, Jones, Matthias, Day and Allen, JJ, concur.